DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-9 directed to a process; claims 10-18 are directed to a machine; and claims 19 and 20 directed to a manufacture. 
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1 recites the steps of: receiving a request to present content in association with an image captured, the image depicting a body part of the user; accessing, in response to receiving the request, a content item corresponding to an article of clothing for the body part, the content being configured to track plural points of the body part and to generate a transform based on the plural points, the transform corresponding to the article of clothing and defining plural regions for the article of clothing; presenting the content item, including the transform, in association with the body part depicted in the image; receiving user input selecting a region of the plural regions; determining a set of options corresponding to the selected region, the set of options for user customization of the article of clothing; and updating presentation of the item based on the set of options -- these claim limitations set forth certain methods of organizing human activity, particularly commercial interactions including advertising, marketing, and sales activities/behaviors.  
Additionally, these steps set forth mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps by a messaging application running on a device of a use, by a device camera, with augmented reality content -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Thus, claims 1-20 are directed to an abstract idea. 
Regarding the independent claims, the technical elements of performing the steps by a messaging application running on a device of a use, by a device camera, with augmented reality content -- merely implement the abstract idea on a computer environment. Additionally, the dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US PGP 2019/0179405).
As per claim 1, Sun teaches [a] method, comprising: 
receiving, by a messaging application running on a device of a user, a request to present augmented reality content in association with an image captured by a device camera, the image depicting a body part of the user; (Sun: Fig. 11; [0144]-[0146] (As further shown, the acts 1100 include an act 1120 of detecting a selection of a call-to-action associated with the product. For example, in one or more embodiments, the act 1120 includes detecting a selection of a call-to-action associated with the digital model of the product. As further shown, the acts 1100 include an act 1130 of providing the digital model to a client device 108 such that the client device 108 provides an augmented reality experience by rendering the digital model of the product on a person in a camera stream.); Fig. 3A-3B; [0066]-[0076])
accessing, in response to receiving the request, an augmented reality content item corresponding to an article of clothing for the body part, the augmented reality content being configured to track plural points of the body part and to generate a transform based on the plural points, the transform corresponding to the article of clothing and defining plural regions for the article of clothing; (Sun: Fig. 11; [0144]-[0146] (As further shown, the acts 1100 include an act 1130 of providing the digital model to a client device 108 such that the client device 108 provides an augmented reality experience by rendering the digital model of the product on a person in a camera stream. In one or more embodiments, the act 1130 includes in response to detecting the selection of the call-to-action, providing the digital model to a client device such that the client device provides an augmented reality experience by rendering the digital model of the product within a camera interface of a networking system application such that the digital model of the product appears over a camera stream captured by the client device. In one or more embodiments, providing the augmented reality experience includes rendering the digital model of the product at a location within the camera stream based on identified locations of reference features of a detected face (or other object) and corresponding mapping points of a mesh model for the product.); Fig. 6; [0094]-[0100] (mapping points to face); Figs. 2B, 3A-3B; [0066]-[0076]); Fig. 7; [0101]-[0108] (collecting a series of points in space from the images 702 and generate a model that includes depth information and appearance data for the pair of glasses.); Fig. 8; [0109]-[0111]( As shown in FIG. 8, while the AR product model presentation system 106 utilizes the personalized mesh model 610 and digital model 710 for the pair of glasses, it is noted that the personalized mesh model 706 for the individual's face as well as the mesh model 708 for the pair of glasses are transparent to a user of the client device 202.)
presenting the augmented reality content item, including the transform, in association with the body part depicted in the image; (Sun: Fig. 11; [0144]-[0146] (As further shown, the acts 1100 include an act 1130 of providing the digital model to a client device 108 such that the client device 108 provides an augmented reality experience by rendering the digital model of the product on a person in a camera stream. In one or more embodiments, the act 1130 includes in response to detecting the selection of the call-to-action, providing the digital model to a client device such that the client device provides an augmented reality experience by rendering the digital model of the product within a camera interface of a networking system application such that the digital model of the product appears over a camera stream captured by the client device. In one or more embodiments, providing the augmented reality experience includes rendering the digital model of the product at a location within the camera stream based on identified locations of reference features of a detected face (or other object) and corresponding mapping points of a mesh model for the product.); Fig. 6; [0094]-[0100]; Figs. 2B, 3A-3B; [0066]-[0076]); Fig. 7; [0101]-[0108]; Fig. 8; [0109]-[0111](As shown in FIG. 8, while the AR product model presentation system 106 utilizes the personalized mesh model 610 and digital model 710 for the pair of glasses, it is noted that the personalized mesh model 706 for the individual's face as well as the mesh model 708 for the pair of glasses are transparent to a user of the client device 202.)
receiving user input selecting a region of the plural regions; (Sun: Figs. 2B, Figs. 2B, 3A-3B; [0066]-[0076]); Fig. 7; [0101]-[0108] (collecting a series of points in space from the images 702 and generate a model that includes depth information and appearance data for the pair of glasses.); Fig. 8; [0109]-[0111]; [0063] (In one or more embodiments, the networking system application 110 provides various selectable options to modify the digital model of the glasses 222. For example, in one or more embodiments, the networking system application 110 provides color options 226 (or other visual options) that enable a user to toggle between different colors. For example, a user can swipe a finger up or down across the camera interface 216 and cause the digital model of the glasses 222 to change colors. In addition, or as an alternative, in one or more embodiments, the camera interface 216 includes options to change the size, transparency, or other appearance of the digital model of the glasses 222 shown within the camera interface 216.)) 
determining a set of options corresponding to the selected region, the set of options for user customization of the article of clothing; and (Sun: Figs. 2B, Figs. 2B, 3A-3B; [0066]-[0076]); Fig. 7; [0101]-[0108] (collecting a series of points in space from the images 702 and generate a model that includes depth information and appearance data for the pair of glasses.); Fig. 8; [0109]-[0111]; [0063] (In one or more embodiments, the networking system application 110 provides various selectable options to modify the digital model of the glasses 222. For example, in one or more embodiments, the networking system application 110 provides color options 226 (or other visual options) that enable a user to toggle between different colors. For example, a user can swipe a finger up or down across the camera interface 216 and cause the digital model of the glasses 222 to change colors. In addition, or as an alternative, in one or more embodiments, the camera interface 216 includes options to change the size, transparency, or other appearance of the digital model of the glasses 222 shown within the camera interface 216.))
updating presentation of the augmented reality content item based on the set of options. (Sun: Figs. 2B, Figs. 2B, 3A-3B; [0066]-[0076]); Fig. 7; [0101]-[0108] (collecting a series of points in space from the images 702 and generate a model that includes depth information and appearance data for the pair of glasses.); Fig. 8; [0109]-[0111]; [0063] (In one or more embodiments, the networking system application 110 provides various selectable options to modify the digital model of the glasses 222. For example, in one or more embodiments, the networking system application 110 provides color options 226 (or other visual options) that enable a user to toggle between different colors. For example, a user can swipe a finger up or down across the camera interface 216 and cause the digital model of the glasses 222 to change colors. In addition, or as an alternative, in one or more embodiments, the camera interface 216 includes options to change the size, transparency, or other appearance of the digital model of the glasses 222 shown within the camera interface 216.))

As per claim 2, Sun teaches wherein presenting the augmented reality content item comprises displaying an outline for each of the plural regions. (Sun: Fig. 7; [0101]-[0108]; Figs. 2B-4B; [0066]-[0076]); Fig. 8; [0109]-[0111]; [0063])

As per claim 3, Sun teaches wherein updating presentation of the augmented reality content item comprises displaying an interface for selecting from among the set of options. (Sun: Figs. 2B, 3A-3B; [0063]; [0066]-[0076]); Fig. 7; [0101]-[0108]; Fig. 8; [0109]-[0111])

As per claim 4, Sun teaches further comprising: 
receiving, via the interface, second user input selecting an option within the set of options; and (Sun: Figs. 2B, 3A-3B; [0063]; [0066]-[0076]); Fig. 7; [0101]-[0108]; Fig. 8; [0109]-[0111])

displaying an overlay corresponding to the selected option at the selected region, such that the selected option is depicted as being applied to the selected region. (Sun: Figs. 2B, 3A-3B; [0063]; [0066]-[0076]); Fig. 7; [0101]-[0108]; Fig. 8; [0109]-[0111]) 

As per claim 5, Sun teaches further comprising:
receiving, via the interface, third user input to add the article of clothing with the selected option to a shopping cart associated with a user account of the user; and (Sun: [0066], [0091])
providing, in response to receiving the third user input, for updating the shopping cart based on the article of clothing with the selected option. (Sun: [0066], [0091])

As per claim 6, Sun teaches wherein the plural regions are specified by the augmented reality content item in association with a third party which sponsors the article of clothing. (Sun:  Fig. 2A; Fig. 4B (By: Shades Hut); [0081]-[0083])

As per claim 7, Sun teaches wherein the article of clothing corresponds to footwear or eyewear. (Sun: Fig. 4B; [0081]-[0083])

As per claim 8, Sun teaches further comprising: 
displaying, via the augmented reality content item, a packaged version of the article of clothing; and (Sun:  Fig. 2A, 2B; [0055]-[0060])
prompting, in association with displaying the packaged version, the user to direct the device camera to the body part in order to capture the image. (Sun:  Fig. 2A, 2B; [0055]-[0067])

As per claim 9, Sun teaches further comprising: 
displaying, by the messaging application, a carousel interface for selecting the augmented reality content item from among plural augmented reality content items; and (Sun: Fig. 4A-4B); Para [0077], [0081])
receiving, via the carousel interface, user selection of the augmented reality content item from among the plural augmented reality content items, wherein the request corresponds to the user selection. (Sun: Fig. 4A-4B); [0077]-[0084])


As per claims 10-18, these claims are substantially similar to claims 1-9, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 19 and 20, these claims are substantially similar to claims 1 and 2, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625